Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 9-1-20 into the application file is acknowledged. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because it contains legal phraseology in particular the term “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO No. 2015/055207 to Andreasen. 
Referring to claim 1, Andreasen discloses a trawl door forming a height and a length, the trawl door comprising several (several being considered as more than two) curved and overlapping plates – at 7, and multiple rib plates – at 18 as seen in figures 1-2 with overlapping 
	Referring to claim 2, Andreasen further discloses the at least one through opening is located at the trailing edge of the leading plate – see at 7 and 21 in figures 1-2.
	Referring to claim 3, Andreasen further discloses the at least one cut out is located at the trailing edge of the leading plate – see at 7 and 21 in figures 1-2.

	Referring to claims 5 and 9-10, Andreasen further discloses the regulation means is positioned at a lower leading plate – see at 15-17 and 20-23, located at a plate – at 7 associate with lower part – at 2 as seen in figures 1-6.
	Referring to claims 6 and 11-12, Andreasen further discloses the regulation means – at 15-17 and 20-23, is positioned at an intermediate leading plate – at either of 7 as seen in figures 1-2 with items 7 being considered an intermediate plate since item 7 is centrally located in the device as seen in figures 1-2. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to trawl door devices in general:
	U.S. Pat. No. 4,894,946 to Fukushima – shows trawl door
	U.S. Pub. No. 2008/0271356 to Vigfusson – shows trawl door
	U.S. Pub. No. 2008/0307691 to Guonason et al. – shows trawl door
	U.S. Pub. No. 2010/0115820 to Perevoschikov et al. – shows trawl door
	U.S. Pub. No. 2012/0174464 to Safwat – shows trawl door
	U.S. Pat. No. 9,474,256 to Josafatsson – shows trawl door

	EP Pat. No. 3106029 to Klein Woolthuis– shows trawl door
	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643